Exhibit 10.1

FIRST AMENDMENT

TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“First
Amendment”) is entered into on December 21, 2006, by and between Charlotte Russe
Holding, Inc., a Delaware corporation (the “Company”), and Mr. Bernard Zeichner
(“Mr. Zeichner”). Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to such terms in the Employment Agreement (as defined
below).

WHEREAS, the Company and Mr. Zeichner have entered into an Amended and Restated
Employment Agreement (the “Employment Agreement”), dated August 31, 2003, which
sets forth the terms and conditions of Mr. Zeichner’s employment by the Company;

WHEREAS, Section 7.01 of the Employment Agreement provides that the Company and
Mr. Zeichner may amend the Employment Agreement; and

WHEREAS, the Company and Mr. Zeichner desire to amend the Employment Agreement
as set forth in this First Amendment;

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the Company and Mr. Zeichner hereby amend the Employment Agreement as follows,
effective as of January 1, 2007:

1. Section 4.01 of the Employment Agreement is hereby restated in its entirety
as follows:

“Salary. Company shall pay Mr. Zeichner an annualized base salary of $50,000, to
be paid in equal installments in accordance with Company’s pay policy.”

2. Section 4.04 of the Employment Agreement is hereby restated in its entirety
as follows:

“Auto Allowance. Mr. Zeichner shall be entitled to an allowance of $15,000 per
year for the lease, insurance and maintenance of an automobile, to be paid in
equal installments in accordance with Company’s pay policy.”

3. This First Amendment shall be and is hereby incorporated in and forms a part
of the Employment Agreement.

4. Except as amended as set forth herein, the Employment Agreement shall
continue in full force and effect.

IN WITNESS WHEREOF, the parties hereto have duly executed this First Amendment
as of the date first set forth above.

 

BERNARD ZEICHNER     CHARLOTTE RUSSE HOLDING, INC., By:   /s/ Bernard Zeichner  
  By:   /s/ Mark A. Hoffman       Title:   Chief Executive Officer